Case 1:19-cv-00297-LEW Document 26 Filed 05/12/20 Page 1 of 2                 PageID #: 131



                           UNITED STATES DISTRICT COURT

                                 DISCTRICT OF MAINE


ROBERT L.,                                 )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )             No. 1:19-cv-00297-LEW
                                           )
ANDREW SAUL,                               )
Commissioner of Social Security,           )
                                           )
              Defendant.                   )


            ORDER ON CONSENT MOTION FOR ATTORNEY’S FEES

       On January 16, 2020, I remanded this case for further proceedings pursuant to 42

U.S.C. § 405(g) and entered judgment in favor of the Plaintiff, Robert L. ECF Nos. 22,

23. Plaintiff then filed a timely Motion for Attorney’s Fees Pursuant to the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412. ECF No. 24. The parties subsequently filed a

Consent Motion seeking an order accepting the parties’ settlement agreement regarding

Plaintiff’s fee motion. ECF No. 25.

       I have reviewed the consent motion and settlement agreement, and finding the

agreement reasonable I hereby GRANT the motion and ORDER the payment of Four

Thousand, Seven Hundred Thirty-two dollars and Fifty-nine cents ($4,732.59) by the

United States Social Security Administration to Plaintiff, which provides for full settlement

in satisfaction of any and all claims for attorney’s fees under the EAJA, 28 U.S.C. §

2412(d). These attorney fees are payable to Plaintiff as the prevailing party, but are subject

to offset through the Treasury Department’s Offset Program to satisfy any pre-existing debt
Case 1:19-cv-00297-LEW Document 26 Filed 05/12/20 Page 2 of 2                 PageID #: 132



Plaintiff may owe to the government. Astrue v. Ratliff, 560 U.S. 586, 596 (2010). If,

subsequent to the entry of this Order, the Commissioner determines that Plaintiff owes no

debt to the government that would subject this award of attorney’s fees to offset, the

Commissioner may honor Plaintiff’s signed assignment of EAJA fees providing for

payment of the subject fees to Plaintiff’s counsel, rather than to Plaintiff. If, however,

Plaintiff owes the government any debt subject to offset, the Commissioner shall pay any

attorney’s fees remaining after such offset to Plaintiff rather than to counsel.

       Plaintiff’s earlier Motion for Attorney’s Fees (ECF No. 24) is DENIED AS MOOT.


       SO ORDERED.

       Dated this 12th day of May, 2020.


                                                  /S/ Lance E. Walker
                                                  LANCE E. WALKER
                                                  UNITED STATES DISTRICT JUDGE




                                              2
